Opinion issued November 18, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-01073-CR
          01-04-01074-CR
____________

GUSTAVO FLORES, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause Nos. 997619 and 928587



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear these appeals.  The trial court sentenced
appellant, Gustavo Flores, and signed its final judgments in these cases on August 19,
2004.  Flores did not file a motion for new trial, and therefore the deadline for filing
notice of appeal was Monday, September 20, 2004, because the thirtieth day after
sentencing fell on a weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1).
               Flores deposited his notices of appeal in the mail on September 27, 2004,
according to the postmark on the envelope included in the clerk’s records.  Because
the notices of appeal were mailed seven days after the filing deadline, they did not
comply with Rule 9.2 of the Texas Rules of Appellate Procedure, the “mailbox rule.” 
See Tex. R. App. P. 9.2(b).  Although the notices of appeal were mailed within the 15-day time period for filing a motion for extension of time to file notice of appeal, no
such motion for extension of time was filed.  See Tex. R. App. P. 26.3.
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeals for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).